United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-156
Issued: April 25, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On October 31, 2012 appellant filed a timely application for review of the Office of
Workers’ Compensation Programs’ (OWCP) decision dated October 19, 2012 in OWCP file
number xxxxxx858 denying his claim for compensation for the period August 8 through
September 13, 2011. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
The Board, having duly considered the matter, concludes that the case is not in posture
for decision. In this regard, the Board notes that the record before the Board is not complete.
The record does not contain the October 19, 2012 decision1 or any other documents between
January 25 and November 6, 2012. The Board issued an Order to Complete the Record within
30 days on June 18, 2013.2 However, upon inspection of the case record, the Board finds that the
Director of OWCP did not produce the complete case record or show the reason why he cannot
comply.3 As set forth in the June 18, 2013 Order to Complete the Record, the Board is issuing
1

Appellant submitted this decision to the Board with his appeal papers.

2

Docket No. 13-156 (issued June 18, 2013).

3

Following the June 18, 2013 Order to Complete the Record, OWCP issued two decisions on the merit issue,
June 24, 2013 and November 5, 2013. However, the Board and OWCP may not simultaneously have jurisdiction
over the same case. OWCP therefore did not have the authority to issue its June 24 and November 5, 2013 decisions
and they are null and void. 20 C.F.R. § 501.2(c)(3); Arlonia B. Taylor, 44 ECAB 591, 597 (1993).

this Order Remanding Case as it is unable to determine whether all of the pertinent evidence
reviewed by OWCP in reaching appellant’s claim is in the record currently before the Board.
Section 501.2(c) of the Board’s Rules of Procedure,4 provides that the Board has
jurisdiction “to consider and decide appeals from the final decision of OWCP in any case arising
under the [Federal Employees’ Compensation] Act.”5 Additionally, the Board’s review of the
case is limited to the evidence which was before OWCP at the issuance of the final decision.6
Since the record as transmitted to the Board does not contain evidence that OWCP relied
upon in reaching its final decision or the final decision itself, the Board is unable to properly
“consider and decide” appellant’s claim. The October 19, 2012 decision of OWCP must be set
aside and the case remanded to OWCP for reconstruction and proper assemblage of the case
record. Following this and such further development as OWCP deems necessary, it shall issue
an appropriate merit decision pursuant to 5 U.S.C. § 8128(b)(1) to preserve appellant’s right to
future appeals. Accordingly,
IT IS HEREBY ORDERED that the October 19, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: April 25, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

20 C.F.R. § 501.2(c).

5

5 U.S.C. §§ 8101-8193.

6

See 20 C.F.R. § 501.2(c)(1).

2

